Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 21, 2014

                                    No. 04-13-00194-CV

                                       Eusebio VEJIL,
                                          Appellant

                                               v.

                                        Rosita VEJIL,
                                          Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-20186
                         Honorable Gloria Saldana, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice


       The court has considered the appellant's motion for en banc reconsideration, and the
motion is DENIED.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court